DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are currently pending.

Information Disclosure Statement
The information disclosure statement filed 01/05/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language. The references listed on IDS mailed on 01/05/2021 are considered with exception of foreign references DE698045, DE1174169, DE29822172, and DE944416, because no English translations have been provided for these references. In addition, no copy of reference DE698045 has been provided. 
	
Specification
The abstract of the disclosure is objected to because it exceeds 150 words, and comprises an incomplete sentence (see line 14). In addition, it is unclear what “(figure 5)” at the end of the abstract is refereeing to (see line 23). Corrections are required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding claims 1 and 2, the phrases “the precleaning step” in line 3, “the breathing apparatus” (in claim 1, line 4), “the respiratory mask” (in claim 1, lines 5, 7-10 and 12), “the holder” (in claim 1, 5, 7 and 10, and in claim 2, lines 1-2), and “the curved sealing face” (in claim 1, line 8), should apparently be replaced with “the at least one precleaning step”, “the at least one breathing apparatus”, “the at least one respiratory mask”, “the at least one holder”, and “the at least one curved sealing face”.

Regarding claim 3, the phrases “the sealing face” in line 2, and “the sealing lip” in lines 2 and 3, should apparently be replaced with “the at least one curved sealing face” and “the at least one sealing lip”.

Regarding claim 4, the phrases “the holder” in lines 2 and 3, and “the respiratory mask” in line 3, should apparently be replaced with “the at least one holder”, and “the at least one respiratory mask”.

Regarding claim 5, the phrase “the respiratory mask” in line 3 should apparently be replaced with “the at least one respiratory mask”.

Regarding claim 6, the phrase “the precleaning fluid” in line 3, should apparently be replaced with “the at least one precleaning fluid”.

Regarding claim 7, the phrases “the respiratory mask” in lines 5 and 7, “the primary precleaning step” in lines 4-5, “the primary precleaning fluid” in lines 5-6, “the rinsing precleaning step” in line 6, and “the rinsing precleaning fluid” in line 7, should apparently be replaced with “the at least one respiratory mask”, “the at least one primary precleaning step”, “the at least one primary precleaning fluid”, “the at least one rinsing precleaning step”, and “the at least one rinsing precleaning fluid”.

Regarding claim 8, the phrases “the holder” in line 2, and “the respiratory mask” in line 2, should apparently be replaced with “the at least one holder”, and “the at least one respiratory mask”.

Regarding claim 9, the phrases “the holder” in line 2, and “the respiratory mask” in line 4, should apparently be replaced with “the at least one holder”, and “the at least one respiratory mask”.

Regarding claim 10, the phrases “the precleaning step” in lines 2-3, “the holder” in line 4, and “the respiratory mask” in lines 4-7, should apparently be replaced with “the at least one precleaning step”, “the at least one holder”, and “the at least one respiratory mask”.

Regarding claim 11, the phrases “the respiratory mask” in line 2, “the primary cleaning step” in line 2, “the breathing apparatus” in line 3, “the gas-conducting element” in lines 4-5, and “the primary cleaning fluid” in lines 4-5, should apparently be replaced with “the at least one respiratory mask”, “the at least one primary cleaning step”, “the at least one breathing apparatus”, “the at least one gas-conducting element”, and “the at least one primary cleaning fluid”.

Regarding claim 12, the phrases “the breathing apparatus” in line 2, “the holder” in lines 3 and 5, “the respiratory mask” in lines 4-6, and "the curved sealing face" in line 6, should apparently be replaced with “the at least one breathing apparatus”, “the at least one holder”, “the at least one respiratory mask”, and "the at least one curved sealing face".

Regarding claim 13, the phrases the limitations “the holder” in lines 2 and 3, and “the respiratory mask” in line 3, should apparently be replaced with “the at least one holder” and “the at least one respiratory mask”.

Regarding claim 14, the phrases the limitations “the holder” in line 3 and 4, and “the cleaning basket” in lines 4 and 5, should apparently be replaced with “the at least one holder” and “the at least one cleaning basket”.

Regarding claim 15, the phrases “the appliance” in line 4, “the precleaning chamber” in lines 5-6 and 8, and “the respiratory mask” in line 7, should apparently be replaced with “the at least one appliance”, “the at least one precleaning chamber”, and “the at least one respiratory mask”.
In addition, claim 15 is objected to because it recites “further comprising at least one appliance as claimed in any one of claims 12 to 14".  It should recite the structural features of the apparatus. Claim 15 is an independent claim and should not have the appearance of being a dependent from another independent claim. 

Regarding claim 16, the phrases “the primary cleaning appliance” in lines 4 and 7, “the breathing apparatus” in line 5, and “the precleaning appliance” in line 6, “the primary cleaning chamber” in line 7, “the holder” in lines 6 and “the respiratory mask” in lines 8-9, should apparently be replaced with “the at least one primary cleaning appliance”, “the at least one breathing apparatus”, “the at least one precleaning appliance”, “the at least one primary cleaning chamber”, “the at least one holder”, and “the at least one respiratory mask”.
In addition, claim 16 recites “at least one precleaning appliance as claimed in claim 15”, it should recite the structural features of the precleaning appliance. Claims 16 is directed to a cleaning system and should not have the appearance of being a dependent from claim 15.
Furthermore, the claim number for claim 16 has been deleted.

Appropriate corrections are required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “the circulation mode” in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “a circulation mode”, and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13 and 15 are rejected under 35 U.S.C.(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over US 3,558,833 to McCrory, Jr. (hereinafter “McCrory”).
Regarding claim 12, McCrory teaches an apparatus for testing the performance of microphones when installed in an underwater diving mask comprising a manikin head (reads on “holder) (figure 3, #11) including at least one curved surface (reads on “at least one curved sealing face”) (see figure 3).
With regard to the recitation of ‘for cleaning at least one breathing apparatus, the at least one breathing apparatus comprising at least one respiratory mask’, and ‘the at least one respiratory mask being stretchable onto the at least one holder in such a way that a sealing lip of the at least one respiratory mask lies on the at least one curved sealing face and closes off an interior of the at least one respiratory mask’, these limitations are merely intended use of the apparatus. 
The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. McCrory teaches an apparatus comprising a manikin head  (figure 3, #11) including at least one curved surface (see figure 3), wherein the holder can be used for holding a mask (see figure 3), thus the apparatus taught by McCrory is capable of being used for cleaning at least one breathing apparatus, the at least one breathing apparatus comprising at least one respiratory mask, wherein the at least one respiratory mask is stretchable onto the at least one holder in such a way that at least one sealing lip of the at least one respiratory mask lies on the at least one curved sealing face and closes off an interior of the at least one respiratory mask.
In the alternative, if it is not clearly envisaged that the apparatus of McCrory is capable of being used for cleaning at least one breathing apparatus, the at least one breathing apparatus comprising at least one respiratory mask, wherein the at least one respiratory mask is stretchable onto the at least one holder in such a way that at least one sealing lip of the at least one respiratory mask lies on the at least one curved sealing face and closes off an interior of the at least one respiratory mask  then it is reasonably expected that the apparatus of McCrory can be used for cleaning at least one breathing apparatus, the at least one breathing apparatus comprising at least one respiratory mask, wherein the at least one respiratory mask is stretchable onto the at least one holder in such a way that at least one sealing lip of the at least one respiratory mask lies on the at least one curved sealing face and closes off an interior of the at least one respiratory mask.
All of the structural elements per McCrory are the same as claimed and it is reasonably expected that the apparatus of McCrory can be used for cleaning at least one breathing apparatus, the at least one breathing apparatus comprising at least one respiratory mask, wherein the at least one respiratory mask is stretchable onto the at least one holder in such a way that at least one sealing lip of the at least one respiratory mask lies on the at least one curved sealing face and closes off an interior of the at least one respiratory mask, because McCrory teaches an apparatus comprising a manikin head (figure 3, #11) including at least one curved surface (see figure 3), wherein the holder can be used for holding a mask (see figure 3).
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be substantially identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Furthermore, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Regarding claim 13, McCrory further teaches that the manikin (reads a “holder”) comprises at least one fastening section (see figure 3).
 
Regarding claim 15, McCrory teaches an apparatus for testing the performance of microphones when installed in an underwater diving mask comprising a manikin head (reads on “holder) (figure 3, #11) including at least one curved surface (reads on “at least one curved sealing face”) (see figure 3). In addition, McCrory teaches that the manikin (reads on “holder) (figure 3, #11) can be introduced into a chamber and that the apparatus comprises a fluid pump for delivering the contents of a fluid reservoir (figure 3, #52) through a regulating valve and a conduit which passes through a fitting to the interior of the chamber (column 5, lines 3-7) (reads on “at least one exposing appliance”).
With regard to the recitation of ‘for pre-cleaning personal protective equipment’, ‘at least one respiratory mask stretched onto the at least one holder’, and ‘for exposing an outer side of the at least one respiratory mask to at least one precleaning fluid in the at least one precleaning chamber’, these limitations are merely intended use of the apparatus. 
The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. McCrory teaches an apparatus comprising a manikin head (figure 3, #11) including at least one curved surface (see figure 3), wherein the manikin can be introduced into a chamber. In addition, McCrory teaches that the apparatus comprises a fluid pump for delivering the contents of a fluid reservoir (figure 3, #52) through a regulating valve and a conduit which passes through a fitting to the interior of the chamber (column 5, lines 3-7), thus the apparatus taught by McCrory is capable of being used for pre-cleaning personal protective equipment, stretching at least one respiratory mask onto the at least one holder, and exposing an outer side of the at least one respiratory mask to at least one precleaning fluid in the at least one precleaning chamber.
In the alternative, if it is not clearly envisaged that the apparatus of McCrory is capable of being used for pre-cleaning personal protective equipment, stretching at least one respiratory mask onto the at least one holder, and exposing an outer side of the at least one respiratory mask to at least one precleaning fluid in the at least one precleaning chamber then it is reasonably expected that the apparatus of McCrory can be used for pre-cleaning personal protective equipment, stretching at least one respiratory mask onto the at least one holder, and exposing an outer side of the at least one respiratory mask to at least one precleaning fluid in the at least one precleaning chamber.
All of the structural elements per McCrory are the same as claimed and it is reasonably expected that the apparatus of McCrory can be used for pre-cleaning personal protective equipment, stretching at least one respiratory mask onto the at least one holder, and exposing an outer side of the at least one respiratory mask to at least one precleaning fluid in the at least one precleaning chamber, because McCrory teaches an apparatus comprising a manikin head (figure 3, #11) including at least one curved (see figure 3), wherein the manikin can be introduced into a chamber. In addition, McCrory teaches that the apparatus comprises a fluid pump for delivering the contents of a fluid reservoir (figure 3, #52) through a regulating valve and a conduit which passes through a fitting to the interior of the chamber (column 5, lines 3-7).
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be substantially identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Furthermore, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,558,833 to McCrory, Jr. (hereinafter “McCrory”) in view of US 2015/0314340 to Falk et al. (hereinafter “Falk”).
Regarding claim 14, McCrory further teaches that the manikin can be mounted in a mounting means (figure 3, #45) with a clamp for supporting the manikin (see figure 3) (column 4, lines 56-59).
McCrory does not teach that the mounting means is a basket.
However, it was known in the art that a holder can be mounted in a basket. For example, Falk teaches that a holding device for supporting masks (see figure 6), wherein the holding device (figure 6, #206) is mounted in a basket (figure 6, #78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by McCrory wherein the mounting means is a basket as taught by Falk, for the purpose of facilitating the removal and/or entrance of the mask holder (manikin) into the chamber.
	
Allowable Subject Matter
Claims 1-11 and 16 would be allowable, if the objections and/or rejections under 35 U.S.C. 112(b) are overcome. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US2015/0314340 to Falk et al., which teaches a method and apparatus for cleaning breathing masks, the apparatus comprising at least one holder (figure 6, #206) for supporting the breathing masks (see figure 6), wherein the holder comprises at least one curved surface (see figure 6), the holder and the breathing mask are introduced into a cleaning chamber (see figure 1) and a cleaning fluid is applied to the outer and inner surfaces of the breathing mask [0031, and 0136-0138] (see figure 1), and US 3,558,833 to McCrory, Jr., which teaches an apparatus comprising a manikin head (figure 3, #11) including at least one curved (see figure 3), wherein the manikin can be introduced into a chamber, and a fluid pump for delivering the contents of a fluid reservoir (figure 3, #52) through a regulating valve and a conduit which passes through a fitting to the interior of the chamber (column 5, lines 3-7).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of “stretching the at least one respiratory mask onto the at least one holder such that at least one sealing lip of the at least one respiratory mask lies on the at least one curved sealing face and closes off an interior of the at least one respiratory mask”, as disclosed in claim 1, and at least one precleaning appliance comprising at least one precleaning chamber, at least one appliance having at least one holder having at least one curved sealing face, wherein the at least one respiratory mask is being stretchable onto the at least one holder in such a way that a sealing lip of the at least one respiratory mask lies on the at least one curved sealing face and closes off an interior of the at least one respiratory mask, and at least one exposing appliance for exposing the outer side of the at least one respiratory mask to at least one precleaning fluid in the at least one precleaning chamber (claim 16), in combination with the other process steps and structural features as instantly claimed.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714